United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.U., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1089
Issued: November 5, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 17, 2019 appellant, through counsel, filed a timely appeal from a December 17,
2018 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed from OWCP’s last merit decision, dated May 15, 2018, to the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.2

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
The Board notes that following the December 17, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal. 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the Board’s prior decisions and orders are incorporated herein by reference. The
relevant facts are as follows.
OWCP accepted that on March 26, 1985 appellant, then a 39-year-old mail handler,
sustained strains of the neck (cervical) and left shoulder, and a left ulnar nerve injury, when lifting
sacks of mail while in the performance of duty. It assigned this claim OWCP File No. xxxxxx154.
In a January 13, 1998 decision, OWCP adjusted appellant’s compensation to reflect her actual
earnings as a modified distribution clerk working 20 hours a week.
OWCP also accepted that on May 21, 2008 appellant sustained an aggravation of right
lateral epicondylitis while pushing a steel bar. It assigned this claim OWCP File No. xxxxxx741.
When this case was last before the Board, by order dated April 26, 2017, the case was
remanded to OWCP to combine File No. xxxxxx154 and File No. xxxxxx741.4 Following the
Board’s April 26, 2017 remand order OWCP combined the two claim files on August 10, 2017.
By decision dated August 24, 2017, OWCP noted that it had combined File No. xxxxxx741
with File Nos. xxxxxx860,5 xxxxxx530,6 and xxxxxx154, with the latter serving as the master file.
It reviewed the medical evidence in all files and terminated appellant’s medical benefits for
cervical sprain, left shoulder sprain, and right lateral epicondylitis, effective August 24, 2017.
Medical benefits for left ulnar neuropathy continued. The August 27, 2017 decision was affirmed
by an OWCP hearing representative on May 15, 2018.

Docket No. 06-1087 (issued May 1, 2007) (affirmed OWCP’s denial of a January 18, 2005 recurrence of
disability); Docket No. 07-1422 (issued October 3, 2007) (order remanding case for consolidation of OWCP File Nos.
xxxxxx530, xxxxxx154, and xxxxxx860); Docket No. 08-2147 (issued September 16, 2009) (under File No.
xxxxxx154, case remanded for further development of occupational disease claim for aggravation of ulnar nerve
damage, carpal tunnel syndrome (CTS), and complex regional pain syndrome (CRPS)); Docket No. 10-2280 (issued
August 16, 2011) (case again remanded for further development of occupational disease claim); Docket No. 13-2130
(issued May 1, 2014) (order remanding case because OWCP did not comply with Board’s October 3, 2007 remand
order); Docket No. 15-0609 (issued April 26, 2017) (order remanding case to combine File No. xxxxxx154 and File
No. xxxxxx741).
3

4

Id.

5

OWCP File No. xxxxxx860 concerns a March 14, 2002 occupational injury claim which OWCP accepted for right
lateral epicondylitis.
6

OWCP File No. xxxxxx530 concerns a January 17, 2005 occupational injury claim which OWCP accepted for
complications of medical care.

2

OWCP received occupational therapy reports from 2008 and 2012.
On November 29, 2018 appellant, through counsel, requested reconsideration. He also
asserted that OWCP had not issued a de novo decision relative to its November 5, 2014 denial of
a schedule award claim.
By decision dated December 17, 2018, OWCP denied appellant’s request for
reconsideration of the merits of the claim.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant the review of an OWCP decision as a
matter of right.7 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.8 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.9
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.10 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.11
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
With her timely request for reconsideration appellant did not show that OWCP erroneously
applied or interpreted a specific point of law, nor did she advance a relevant legal argument not
previously considered by OWCP. Rather, counsel merely asserted that OWCP had failed to rule
upon appellant’s January 28, 2015 request for reconsideration of the November 5, 2014 schedule
award decision.12 Section 501.2(c) of the Board’s Rules of Procedure, provides that the Board has
7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.607.

9

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the integrated Federal
Employees’ Compensation System (iFECS). Chapter 2.1602.4b
10

20 C.F.R. § 10.606(b)(3); see J.B., Docket No. 18-1531 (issued April 11, 2019).

11

20 C.F.R. § 10.608.

12

The Board notes that on January 28, 2015 appellant filed an application of review of September 17 and
November 5, 2014 OWCP merit decisions. OWCP has not, however, issued a decision regarding the request for
reconsideration of the November 5, 2014 decision.

3

jurisdiction to consider and decide appeals from the final decision of OWCP in any case arising
under FECA.13 The Board concludes that OWCP has not issued any other decision within the
Board’s jurisdiction following OWCP’s November 5, 2014 decision. In her reconsideration
request, appellant did not show that OWCP erroneously applied or interpreted a specific point of
law, nor did she advance a new and relevant legal argument not previously considered regarding
OWCP’s May 15, 2018 decision. Accordingly, she is not entitled to a review of the merits of her
claim based on the first and second above-noted requirements under section 10.606(b)(3).
Additionally, appellant has not submitted relevant and pertinent new evidence not
previously considered by OWCP. The underlying issue in this case is whether she has submitted
sufficient evidence to modify a May 15, 2018 OWCP decision which found that residual of the
accepted conditions of cervical sprain, left shoulder sprain, and right lateral epicondylitis had
ceased. Because the underlying issue in this case is medical in nature, it must be addressed by
relevant medical evidence, and the only medical evidence submitted by appellant subsequent to
the May 15, 2018 decision, consisted of occupational therapy notes. As she has not submitted
relevant and pertinent new evidence on appeal, appellant is not entitled to a review of the merits
of her claim based on the third requirement under section 10.606(b)(3).
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

13

20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the December 17, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 5, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

